 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    JOSE MACIEL and ELVIS BONILLA, on                    No. 1:17-cv-00902-DAD-SKO
      behalf of themselves and all others
10    similarly situated, and as “aggrieved
      employees” on behalf of other “aggrieved
11    employees” under the Labor Code Private              ORDER GRANTING JOINT STIPULATION
      Attorneys General Act of 2004,                       TO PERMIT PLAINTIFFS TO FILE FIFTH
12                                                         AMENDED CONSOLIDATED CLASS
                           Plaintiffs,                     COMPLAINT
13
              v.                                           (Doc. No. 42)
14
      BAR 20 DAIRY, LLC, a California limited
15    liability company, and DOES 1 through 50,
      inclusive,
16
                           Defendants.
17

18

19           On April 23, 2019, the parties filed a joint stipulation to permit plaintiffs to file a fifth

20   amended complaint to amend the class definition. (Doc. No. 42.) Pursuant to the parties’

21   stipulation, and good cause appearing, the court grants plaintiff leave to further amend the

22   complaint and directs the Clerk of the Court to file the proposed fifth amended complaint (Doc.

23   No. 42-1) on the docket captioned as the fifth amended complaint, which is deemed filed as of the

24   date of this order.

25   IT IS SO ORDERED.
26
         Dated:     April 29, 2019
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                          1
